DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 10-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,350,698 (“Huang”) in view of US 2013/0075824 (“Fukushima”).	4
B. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fukushima, as applied to claim 10 above, and further in view of US 2018/0342417 (“Lee”).	11
C. Claims 1-5, 7-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 6,703,672 (“Brigham”), Fukushima, and US 5,924,001 (“Yang”).	15
D. Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Brigham, Fukushima, and Yang, as applied to claim 1 above, and further in view of Lee.	26
E. Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Brigham, Fukushima, and Yang, as applied to claim 1 above, and further in view of US 2009/0023257 (“Ramamurthy”).	28
IV. Response to Arguments	30
Conclusion	30


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/29/2022 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A. Claims 10-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,350,698 (“Huang”) in view of US 2013/0075824 (“Fukushima”).
With regard to claim 10, Huang discloses, generally in Figs. 2 and 5,
10. (Previously Presented) A transistor structure, comprising: 
[1] a substrate 10 [col. 2, line 57] having a source region and a drain region 16/26/28 [col. 3, lines 42-61] spaced apart from each other; 
[2a] a gate oxide 14 [col. 2, lines 57-60] covering a portion of a top surface of the source region 16/26/28, a portion of a top surface of the drain region 16/26/28, and an exposed portion of a top surface of the substrate 10 between the source region and the drain region 16/26/28, 
[2b] the gate oxide 14 having a thickness that is greater than or equal to 2 nanometer (nm) and less than or equal to 5 nm [50 Å - 200 Å = 5 nm - 20 nm; col. 2, lines 57-60]; and 
[3a] a transistor gate 18/20/22/24 on the gate oxide 14 and aligned with the exposed portion of the top surface of the substrate 10 between the source region and the drain region 16/26/28, the transistor gate 18/20/22/24 comprising 
[3b] a polycrystalline conductive structure 18/20/22 [col. 2, line 61 to col. 3, line 18] adhering to the gate oxide 14, 
[3c] a metal conductive layer 24 [polycide, e.g. WSi; col. 3, lines 27-31] on the polycrystalline conductive structure 18/20/22, and 
[3d] a dielectric protective layer 32 [BPSG; col. 3, lines 65-68] covering the metal conductive layer 24, 
[4a] wherein the polycrystalline conductive structure 18/20/22 comprises 
[4b] a first gate conductive silicon layer 18 or 20 [col. 2, line 61 to col. 3, line 18] on the gate oxide 14 between the source region and the drain region 16/26/28, 
[4c] a second gate conductive silicon layer 20 or 22 [col. 2, line 61 to col. 3, line 18] above the first gate conductive silicon layer 18 or 20, the second gate conductive silicon layer 20 or 22 electrically connected to the first gate conductive silicon layer 18 or 20; 
[5a] wherein the transistor structure is prepared by 
[5b] annealing a … first polysilicon layer 18 or 20 and a … second polysilicon layer 20 or 22 so that the doped first polysilicon layer 18 or 20 and the … second polysilicon layer 20 or 22, while being separated from each other by a first gate isolation oxide layer 19 or 21 [Fig. 2; col. 3, lines 6-18; col. 2, lines 1-6], are simultaneously and separately recrystallized to the first gate conductive silicon layer 18 or 20 and a second gate conductive silicon layer 20 or 22, respectively, [col. 3, lines 19-26; col. 2, lines 6-10] and 
[5c] the thickness of the first gate isolation oxide layer 19 or 21 is reduced until an electric connection established between the first gate conductive silicon layer 18 or 20 and the second gate conductive silicon layer 20 or 22 [id.], and 
[5d] wherein the first gate isolation oxide layer 19 or 21 comprises a thickness that is greater than 0.1 nm and less than 1 nm [5 Å – 50 Å, preferably 10 Å – 20 Å = 0.5 nm – 5 nm, preferably 1.0 nm to 2.0 nm; col. 3, lines 6-18] prior to the process of annealing,
[6] wherein a roughness of side surfaces of the first gate conductive silicon layer 18 or 20 and the second gate conductive silicon layer 20 or 22 is greater than or equal to 3% and less than or equal to 10%.  
With regard to each of the claimed thickness ranges of the gate oxide of 2 nm – 5 nm (feature [2b]) and the gate isolation oxide layer of 0.1 nm – 1.0 nm (feature [5d]), Huang teaches ranges that touch and/or overlap the claimed ranges which establishes a prima facie case of obviousness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP  2144.05(III)(A); emphasis added).
 “[U]nexpected results [relied upon to rebut a prima facie case of obviousness].., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
Inasmuch as, Huang discloses each of the claimed structural and process features used to produce the stack of polysilicon layers in the gate electrode, the same results would be expected.  

With regard to feature [6] of claim 10, because Huang (1) uses isolation oxides 19, 21 and polysilicon layers 18, 20, 22, each having thickness ranges touching or overlapping those thickness ranges as in the Instant Application, and (2) teaches the annealing step to reduce the isolation oxides in order to have the polysilicon layers be in electrical contact with each other, just as in the Instant Application, it is held, absent evidence to the contrary, that after etching the polysilicon layers 18/20/22 to form the gate electrode of the transistor, the roughness of the side surfaces of the recrystallized polysilicon layers 18/20/22 roughness falls within the claimed range, as evidenced by the admissions in the Instant Application (Instant Specification: pp. 15-16, ¶ 91-93).  In other words, using the same process of forming the gate electrode (i.e. plural polysilicon layers separated by isolation oxide layers that are subsequently reduced by annealing) would be expected to produce the same resulting roughness of the side surfaces after etching, especially since the control of the polysilicon grain growth by said isolation oxide layers is the means by which the reduced roughness is achieved.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
This is all of the features of claim 10 disclosed in Huang.

With regard to feature [5b] of claim 10, the only difference is that Huang does not indicate that the polysilicon layers are “doped”.
Fukushima, like Huang, teaches a method of making gate electrodes (3a/4/5a in Figs. 1-3C or 32 and 33 in Figs. 14A-16B) from plural layers of doped, polycrystalline silicon (3 and 5 in Figs. 1-3C or 16, 18, and 43 in Fig. 14A-16B) of not more than 30 nm thick each, and that are separated by an isolation oxide layer of preferably one monolayer to 2.0 nm (4 in Figs. 1-3C or 17 and 41 in Figs. 14A-16B), said isolation oxide layers 4, 17, 41 being provided to prevent an increase in surface roughness by excessive crystal grain growth during thermal annealing of the doped, polysilicon gate layers 3, 5, 16, 18, 43 during subsequent annealing processes to activate the dopants in (1) said doped, polysilicon gate layers 3, 5, 16, 18, 43 and (2) the source/drain regions 6, 24, 26 as well as  (Fukushima: ¶¶ 32-49 and ¶¶ 125-131).  
While Fukushima does not discuss a reduction in thickness of the isolation oxide layers 4, 17, 41, there is, inherently, necessarily some reduction in thickness because the temperature range required to activate dopants in each of the two dopant activation processes (supra) is high enough that at least some reduction in the thickness of the oxide would necessarily result, as evidenced by Huang.  First in this regard, Fukushima discusses the dopant activation steps causing some grain growth and an associated increase in surface roughness (Fukushima: ¶¶ 37, 60, 65, 70, 83, 95, 100, 115), as also acknowledged in Huang (supra).  Fukushima also indicates that the temperature used during the thermal oxidation of the Si substrate 12 to form the gate dielectric 39 in the memory-cell region 37 caused crystal grain growth of the polysilicon layers 16, 18 (Fukushima: ¶¶ 106-107).  Second in this regard, Huang teaches a 60-minute anneal at 800 ºC to 1000 ºC to “exhaust” the isolation oxides (Huang: col. 3, lines 19-26) while, by contrast Huang uses 30 to 240 seconds (0.5 to 4 min) at 800 ºC to 1200 ºC to activate the dopants in the source drain region (Huang: col. 3, lines 62-64).  As such, even if Fukushima were to anneal even for the minimum time for each of the two dopant-activation processes, it would amount to a minimum of 1 minute up to 8 minutes at a temperature that reduces the SiO2 of the isolation layers to Si and SiOx gas, not to mention the additional time required form the gate oxide 39 in the memory cell region 37 (which is not indicated), as explained in Huang (Huang: id.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implant the polysilicon layers with either of boron or phosphorus dopant prior to the oxide-thickness-reduction annealing in Huang, as taught in Fukushima, in order to make a conductive polysilicon gate electrode 18/20/22 in Huang.     
This is all of the features of claim 10.

With regard to claim 11, Huang in view of Fukushima further teaches, 
11. (Original) The transistor structure of claim 10, wherein the polycrystalline conductive structure 18/20/22 comprises: 
[7] a third gate conductive silicon layer 22 covering the second gate isolation oxide layer 21 and electrically connected to the second gate conductive silicon layer 20 [supra], 
[8a] wherein the transistor structure is prepared by 
[8b] annealing the doped second polysilicon layer 20 and a doped third polysilicon layer 22 [doped as taught in Fukushima] so that the doped second polysilicon layer 20 and the doped third polysilicon layer 22, while being separated from each other by a second gate isolation oxide layer 21, are simultaneously and separately recrystallized to the second gate conductive silicon layer 20 and the third gate conductive silicon layer 22, respectively [supra], and 
[8c] the thickness of the second gate isolation oxide layer 21 is reduced until an electric connection established between the second gate conductive silicon layer 20 and the third gate conductive silicon layer 22 [supra], and 
[8d] wherein the second gate isolation oxide layer 21 has a thickness that is greater than 0.1 nm and less than 1 nm prior to the process annealing [supra].  

Claim 12 reads,
12. (Original) The transistor structure of claim 11, wherein the polycrystalline conductive structure comprises: 
[9] a fourth gate conductive silicon layer covering the third gate isolation oxide layer and electrically connected to the third gate conductive silicon layer, 
[10a] wherein the transistor structure is prepared by 
[10b] annealing the doped third polysilicon layer and a doped fourth polysilicon layer so that the doped third polysilicon layer and the doped fourth polysilicon layer, while being separated from each other by a third gate isolation oxide layer, are simultaneously and separately recrystallized to the third gate conductive silicon layer and the fourth gate conductive silicon layer, respectively, and 
[10c] the thickness of the third gate isolation oxide layer is reduced until an electric connection established between the third gate conductive silicon layer and the fourth gate conductive silicon layer, and 
[10d] the third gate isolation oxide layer has a thickness that is greater than 0.1 nm and less than 1 nm prior to the process of annealing.  
While Huang does not show an additional layer of isolation oxide (“native oxide”) other than the two shown, i.e. 19 and 21, or an additional polysilicon layer other than the three shown, i.e. 18, 20, 22, Huang states that “Formation of alternating native silicon oxide and polysilicon layers can be repeated as needed to produce native oxide layer 21 and polysilicon layer 22” (col. 3, lines 16-18).  Therefore, Huang does not limit the number of polysilicon layers and intervening native oxide layers.  As such, the addition of a third isolation oxide and a fourth layer of polysilicon on the third polysilicon layer 22 would amount to obvious duplication of parts at the suggestion of Huang to use the number of layers “as needed” (id.).  The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it is incumbent upon Applicant to provide evidence that the addition of a third isolation oxide and fourth layer of polysilicon layer produce a new or unexpected result relative to the three-polysilicon-layer structure disclosed in Huang.

With regard to claims 14 and 15, Huang in view of Fukushima further teaches,
14. (Original) The transistor structure of claim 10, wherein the first gate conductive silicon layer 18 or 20 and the second gate conductive silicon layer 20 or 22 have a thickness of greater than or equal to 10 nm and less than or equal to 30 nm.  
15. (Original) The transistor structure of claim 10, wherein the doped [as taught by Fukushima] first polysilicon layer 18 or 20 and the doped [as taught in Fukushima] second polysilicon layer 20 or 22 have a thickness that is greater than or equal to 10 nm and less than or equal to 30 nm.  
Huang teaches that the polysilicon layers 18, 20, 22 can be from 200 Å to 1000 Å (= 20 nm to 100 nm) (Huang: col. 2, lines 61-65; col. 3, lines 14-18), which overlaps the claimed range of 10 nm to 30 nm.  As above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(III)(A); emphasis added).
Inasmuch as, each of Huang and Fukushima discloses each of the claimed structural and process features used to produce the stack of polysilicon layers in the gate electrode, the same results would be expected.

With regard to claim 16, Huang further discloses,
16. (Original) The transistor structure of claim 10, further comprising lateral spacers 27, 32, 12 adhering to side surfaces of the transistor gate 18/20/22/24, wherein the lateral spacers 27 cover an exposed portion of the top surface of the source region 16/26/28, an exposed portion of the top surface of the drain region 16/26/28, and exposed portions of a top surface of the gate oxide 14 [Fig. 5].
Note that the Instant Application equates any dielectric layer at the sides of the gate electrode and covering the source/drain regions 110, 120, as spacers 900, including the “third spacing layer 930” which is understood in the art as an interlayer dielectric rather than as a spacer (Instant Specification: ¶¶ 84-85; Instant Fig. 19).  Huang has been interpreted consistent with the Instant Application, i.e. any dielectric layers at the sides of the gate electrode and covering the source/drain regions. 

B. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Fukushima, as applied to claim 10 above, and further in view of US 2018/0342417 (“Lee”).
Claim 12 reads,
12. (Original) The transistor structure of claim 11, wherein the polycrystalline conductive structure comprises: 
[8] a fourth gate conductive silicon layer covering the third gate isolation oxide layer and electrically connected to the third gate conductive silicon layer, 
[9a] wherein the transistor structure is prepared by 
[9b] annealing the doped third polysilicon layer and a doped fourth polysilicon layer so that the doped third polysilicon layer and the doped fourth polysilicon layer, while being separated from each other by a third gate isolation oxide layer, are simultaneously and separately recrystallized to the third gate conductive silicon layer and the fourth gate conductive silicon layer, respectively, and 
[9c] the thickness of the third gate isolation oxide layer is reduced until an electric connection established between the third gate conductive silicon layer and the fourth gate conductive silicon layer, and 
[9d] the third gate isolation oxide layer has a thickness that is greater than 0.1 nm and less than 1 nm prior to the process of annealing.  
The prior art of Huang in view of Fukushima, as explained above, teaches each of the features of claim 10.  As also explained above, Huang is believed to render the third isolation oxide layer and the fourth polysilicon layer obvious.  However, to the extent that Applicant were to provide evidence showing that the third isolation oxide layer and the fourth polysilicon layer produced an unexpected result over the three polysilicon layers and two isolation oxide layers of Huang, then this may be a difference between Huang and claim 12.
Lee, like each of Huang and Fukushima, teaches a transistor gate made from plural layers of polysilicon with interleaved isolation oxides layers.  Lee includes examples of (1) two polysilicon layers 520, 540 with one isolation oxide 530 (Lee: Fig. 2E, 5D; ¶¶ 52-56), (2) three polysilicon layers 310a, 310b, 310c separate by two isolation oxide layers 320a, 320b (Lee: Fig. 3; ¶¶ 40-42) and (3) four polysilicon layers 610a, 610b, 610c, 610d separated by three isolation oxide layer 620a, 620b, 620c (Lee: Fig. 6; ¶¶ 57-59).  Thus, Lee proves that using a fourth layer of polysilicon versus two or three is merely duplication of parts and a matter of design choice. 
Also like Huang, Lee patterns the polysilicon layers to form the gate electrode after all of the layers are formed (Lee: Figs. 4, 5A-5D).  Like Fukushima, Lee dopes the polysilicon layers by implantation prior to annealing (Lee: ¶ 20; Figs. 1, 4).  Also like Huang, Lee finds that dopant diffusion is impeded because the stacked layers of polysilicon control the grain size of the polysilicon to smaller than they would by comparison to a single layer of polysilicon thereby creating a long, tortuous path for dopant to follow (Lee: Fig. 7, ¶¶ 60-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the third isolation oxide and fourth layer of polysilicon on the polysilicon stack 18/20/22 in Huang because Lee proves that two, three, or four layers of polysilicon is known to be used for making a multi-layered polysilicon gate.  Again, see Harza (supra).  
This is all of the additional features of claim 12.

Claim 18 reads,
18. (Previously Presented) The transistor structure of claim 10, wherein the first gate isolation oxide layer has a thickness larger than 0 after the process of annealing.
It is not clear whether or not Huang retains some thickness of the first isolation oxide layer 19 or 21 after the 60-minute annealing at 800 ºC to 1000 ºC used to reduce the thickness of said isolation oxide layer 19 or 21.
Fukushima further teaches that the isolation oxides 4, 17, 41 remain in the final gate electrodes (3a/4/5a in Figs. 1-3C or 32 and 33 in Figs. 14A-16B) and thereby have a final non-zero thickness.  Fukushima further teaches that the thickness of the isolation oxides 4, 17, 41 is from one monolayer to 3.0 nm, more preferably not more than 2.0 nm (Fukushima: ¶ 39).  The thickness is sufficiently low for the polysilicon layers to be in electrical connection because the plural polysilicon layers function as a single gate electrode (3a/4/5a in Figs. 1-3C or 32 and 33 in Figs. 14A-16B) and because Fukushima states that “[t]he thickness of the intervening layer 4 of not more than 2.0 nm or 3.0 nm is set because, since the first silicon film 3 and the second silicon film 5 need to maintain good electrical conductivity, the thickness of the intervening layer 4 of more than 2.0 nm or 3.0 nm is not desirable in terms of electrical characteristics.” (Fukushima: ¶ 39). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reduce the thickness of the isolation oxide 19, 21 of Huang to a non-zero thickness, such as one monolayer, as taught in Fukushima, in order to reduce the annealing time (versus the time for complete reduction of the isolation oxide that Huang uses) to thereby reduce the extent of grain growth of the polycrystalline silicon layers and consequently to reduce the surface roughness by minimizing grain growth, as desired in each of Huang and Fukushima.  As such, Fukushima may be seen as an improvement to Huang in this aspect.  (See MPEP 2143.)
This is all of the features of claim 18.

Claim 20 reads,
20. (Currently Amended) The transistor structure of claim 10, 
[1] wherein the doped first polysilicon layer and the doped second polysilicon layer are doped with phosphorus, and 
[2] wherein the transistor gate is an n-type transistor gate.
With regard to feature [1] of claim 20, as noted above in rejecting claim 10, Huang does not indicate that the polysilicon layers are “doped”, and Fukushima was applied to show that it is obvious to dope the polysilicon layers with boron prior to annealing in order to use the anneal to activate the boron dopant in the polysilicon layers to thereby make a conductive polysilicon gate electrode portion 18/20/22.
With regard to feature [2] of claim 20, as explained above, Fukushima teaches that the dopant implanted into the polysilicon layers 3, 5 (in Fig. 2D), 16b, 18b (in Fig. 6B) prior to the anneal step can be either a p-type dopant (e.g. boron) or an n-type dopant (e.g. phosphorus) (Fukushima: ¶¶ 3, 33, 44, 54) in order to make a both p-type and n-type dopants.  As also explained above, Huang teaches that the transistor can be either p-type or n-type (Huang: col. 3, lines 34-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use phosphorus as the dopant in the gate electrode of Huang because Fukushima (1) teaches that phosphorous is a known dopant for making the polysilicon layers of the gate electrode conductive and (2) proves that it is a matter of design choice as to which dopant (B or P) is implanted on the basis of whether the transistor is an p-type transistor or a n-type transistor.  (See MPEP 2143.)
This is all of the features of claim 20.

C. Claims 1-5, 7-9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 6,703,672 (“Brigham”), Fukushima, and US 5,924,001 (“Yang”).  
Claim 1 reads,
1. (Previously Presented) A method for fabricating a transistor gate, comprising: 
[1] providing a substrate having a source region and a drain region spaced apart from each other; 
[2a] forming a gate oxide layer on a top surface of the substrate, 
[2b] the gate oxide layer having a thickness that is greater than or equal to 2 nanometer (nm) and less than or equal to 5 nm; 
[3] forming a first polysilicon layer on a top surface of the gate oxide layer; 
[4] forming a first isolation oxide layer on a top surface of the first polysilicon layer, the first isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm; 
[5] forming a second polysilicon layer on a top surface of the first isolation oxide layer, the first isolation oxide layer separating the first polysilicon layer from the second polysilicon layer; 
[6] doping the first polysilicon layer and second polysilicon layer, wherein the doped first polysilicon layer, the first isolation oxide layer, and the doped second polysilicon layer together form a pre-gate structure; 
[7] annealing the pre-gate structure so that the doped first polysilicon layer and the doped second polysilicon layer, while being separated from each other by the first isolation oxide layer, are simultaneously and separately recrystallized to a first conductive silicon layer and a second conductive silicon layer, respectively, and the thickness of the first isolation oxide layer is reduced until an electric connection established between the first conductive silicon layer and the second conductive silicon layer; 
[8] forming a conductive layer on a top surface of the annealed pre-gate structure, and 
[9] forming a dielectric layer on a top surface of the conductive layer; 
[10] forming a patterned protective layer on a top surface of the dielectric layer, the patterned protective layer covering a portion of the dielectric layer and aligned with a region between the source region and the drain region; 
[11a] etching from the dielectric layer to expose the gate oxide layer using the patterned protective layer as a mask by:
[11b] etching the first conductive silicon layer and the second conductive silicon layer into a first gate conductive silicon layer and second gate conductive silicon layer, respectively, 
[11c] wherein a roughness of side surfaces of the first gate conductive silicon layer and the second gate conductive silicon layer is greater than or equal to 3% and less than or equal to 10%, wherein the roughness of the side surfaces is         (a-b)/a, where a represents the longest horizontal distance between the side surfaces, and b represents the shortest horizontal distance between the side surfaces, 
[12] removing the patterned protective layer by etching to form the transistor gate with the gate oxide layer covering the source region and the drain region.  

With regard to claim 1, Huang discloses, 
1. A method for fabricating a transistor gate, comprising: 
[1] providing a substrate 10 [col. 2, line 57; Fig. 2] …; 
[2a] forming a gate oxide layer 14 [col. 2, lines 57-60; Fig. 2] on a top surface of the substrate 10, 
[2b] the gate oxide layer 14 having a thickness that is greater than or equal to 2 nanometer (nm) and less than or equal to 5 nm [50 Å - 200 Å = 5 nm - 20 nm; col. 2, lines 57-60]; 
[3] forming a first polysilicon layer 18 [col. 2, line 61 to col. 2, line 5; Fig. 2] on a top surface of the gate oxide layer 14; 
[4] forming a first isolation oxide 19 layer [col. 3, lines 6-13; Fig. 2] on a top surface of the first polysilicon layer 18, the first isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm [5 Å – 50 Å, preferably 10 Å – 20 Å = 0.5 nm – 5 nm, preferably 1.0 nm to 2.0 nm; col. 3, lines 6-18]; 
[5] forming a second polysilicon layer 20 on a top surface of the first isolation oxide layer 19, the first isolation oxide layer 19 separating the first polysilicon layer 18 from the second polysilicon layer 20 [col. 3, lines 14-18; Fig. 2]; 
[6] … [not taught] … 
[7] annealing the pre-gate structure so that the … first polysilicon layer and the … second polysilicon layer, while being separated from each other by the first isolation oxide layer 19, are simultaneously and separately recrystallized to a first conductive silicon layer 18 and a second conductive silicon layer 20, respectively, and the thickness of the first isolation oxide layer 19 is reduced until an electric connection established between the first conductive silicon layer 18 and the second conductive silicon layer 20 [col. 3, lines 19-26; col. 2, lines 6-10]; 
[8] forming a conductive layer 24 [polycide, e.g. WSi; col. 3, lines 27-31] on a top surface of the annealed pre-gate structure, and 
[9] – [12] … [not taught].  
This is all of the features of claim 1 disclosed in Huang.

With regard to feature [1] of claim 1, 
[1] providing a substrate having a source region and a drain region spaced apart from each other;
While Huang forms source/drain regions 16/26/28 after the stacked polysilicon layers are annealed, Huang does not teach providing a substrate having the source/drain regions already formed before forming the gate oxide, which is implied by the process steps when viewed in light of process steps [11a], [11b], and [12]. 
Brigham, like each of Huang and Fukushima, teaches a method of forming a transistor having a multilayered silicon gate stack, wherein two layers of silicon (amorphous silicon 240 on polysilicon 230) on the gate dielectric 220 are separated by an isolation oxide (Brigham: col. 4, line 42 to col. 5, line 53; Figs. 2a-2g).  Like the Instant Application, Brigham finds the that multiple silicon layers results in controlled grain growth which results in the etched polysilicon sidewalls having significantly less surface roughness (comparing prior art Fig. 1e with inventive Fig. 2h; col. 5, line 54 to col. 6, line 20).
In addition, Brigham further teaches feature [1], i.e. that the starting substrate 200 already includes a source/drain regions 210, 211 (Fig. 2a; col. 4, lines 42-50) before the gate oxide 220 is formed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the source/drain regions of Huang before forming the gate oxide and polysilicon gate electrode, as taught in Brigham, because Brigham teaches that it is a suitable alternative to form the source/drain regions before forming the gate electrode versus forming the source/drain regions after forming the gate electrode as in Huang.  
Moreover, the point of the Instant Invention appears to be the formation of a multilayered polysilicon gate electrode to give less sidewall surface roughness by controlling the grain size growth of the dopant-implanted polysilicon layers, which has nothing at all to do with when the source and drain regions are formed.  As such, feature [1] does not appear to be a critical feature of the Instant Invention. 

With regard to features [6] and [7] of claim 1, 
[6] doping the first polysilicon layer 18 and second polysilicon layer 20, wherein the doped first polysilicon layer 18, the first isolation oxide layer 19, and the doped second polysilicon layer 20 together form a pre-gate structure; 
Huang does not indicate that the polysilicon layers 18 and 20 are “doped” prior to annealing.
Fukushima, like Huang, teaches a method of making gate electrodes (3a/4/5a in Figs. 1-3C or 32 and 33 in Figs. 14A-16B) from plural layers of polycrystalline silicon (3 and 5 in Figs. 1-3C or 16, 18, and 43 in Fig. 14A-16B) of not more than 30 nm thick each, and that are separated by an isolation oxide layer of preferably one monolayer to 2.0 nm (4 in Figs. 1-3C or 17 and 41 in Figs. 14A-16B), said isolation oxide layers 4, 17, 41 being provided to prevent an increase in surface roughness by excessive crystal grain growth during thermal annealing of the doped, polysilicon gate layers 3, 5, 16, 18, 43 during subsequent annealing processes to activate the dopants in (1) said doped, polysilicon gate layers 3, 5, 16, 18, 43 and (2) the source/drain regions 6, 24, 26 as well as  (Fukushima: ¶¶ 32-49 and ¶¶ 125-131).  Fukushima further teaches that the polycrystalline silicon layers 3,5 or 16,18,43 are doped by implantation (Fukushima: e.g. ¶¶ 44, 66-72; Figs. 2D, 6B, 6C)
While Fukushima does not discuss a reduction in thickness of the isolation oxide layers 4, 17, 41, there is, inherently, necessarily some reduction in thickness because the temperature range required to activate dopants in each of the two dopant activation processes (supra) is high enough that at least some reduction in the thickness of the oxide would necessarily result, as evidenced by Huang.  First in this regard, Fukushima discusses the dopant activation steps causing some grain growth and an associated increase in surface roughness (Fukushima: ¶¶ 37, 60, 65, 70, 83, 95, 100, 115), as also acknowledged in Huang (supra).  Fukushima also indicates that the temperature used during the thermal oxidation of the Si substrate 12 to form the gate dielectric 39 in the memory-cell region 37 caused crystal grain growth of the polysilicon layers 16, 18 (Fukushima: ¶¶ 106-107).  Second in this regard, Huang teaches a 60-minute anneal at 800 ºC to 1000 ºC to “exhaust” the isolation oxides (Huang: col. 3, lines 19-26) while, by contrast Huang uses 30 to 240 seconds (0.5 to 4 min) at 800 ºC to 1200 ºC to activate the dopants in the source drain region (Huang: col. 3, lines 62-64).  As such, even if Fukushima were to anneal even for the minimum time for each of the two dopant-activation processes, it would amount to a minimum of 1 minute up to 8 minutes at a temperature that reduces the SiO2 of the isolation layers to Si and SiOx gas, not to mention the additional time required form the gate oxide 39 in the memory cell region 37 (which is not indicated), as explained in Huang (Huang: id.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implant the polysilicon layers 18, 20, 22 of Huang with either of boron or phosphorus dopant prior to the oxide-thickness-reduction annealing in Huang, as taught in Fukushima, in order to make a conductive polysilicon gate electrode 18/20/22 in Huang.   
This is all of features [6] and [7].

With regard to features [9]-[12] of claim 1, Huang states the gate structure shown in Fig. 3 is formed after the annealing process by “[c]onventional lithography and etching techniques” (Huang: col. 3, lines 31-33), but does not provide the details and consequently does not teach features [9]-[12].  However, these process steps are old and well known, as taught by Yang.
Yang, like Huang, forms a transistor including a gate electrode of a WSi layer 18 on a polysilicon layer 16 on a gate oxide layer 14 (Yang: col. 2, line 65 to col. 3, line 5).  Yang patterns the gate by depositing a dielectric layer, i.e. “hard mask 32”, followed by a photoresist 34 which is then patterned and used as the mask 34 to etch the hard mask 32, the WSi layer 18 and the polysilicon layer 16 to form the gate electrode (Yang: col. 3, lines 45-56). 
Thus Yang teaches most of features [9]-[11a] and [12] as follows:
[9] forming a dielectric layer 32 [TEOS oxide] on a top surface of the conductive layer 18 [of WSi]; 
[10] forming a patterned protective layer 34 [patterned photoresist] on a top surface of the dielectric layer 18, the patterned protective layer 34 covering a portion of the dielectric layer 32 and aligned with a region between [where] the source region and the drain region 36/40 [will be formed]; and 
[11a] etching from the dielectric layer 32 to expose the gate oxide layer 14 using the patterned protective layer 34 as a mask [“The layers 32, 18, 16, and 14 are etched where they are not covered by the photoresist mask [34] to form the desired gate electrode, as shown in FIG. 6.” (Yang: col. 3, lines 54-56)], and 
…
[12] removing the patterned protective layer by etching to form the transistor gate with the gate oxide layer covering the source region and the drain region [as shown in Fig. 6, the photoresist mask has been removed].
Although the photoresist mask 34 is not indicated to be “etched”.  Removal of resist by whatever means meets the broadest reasonable interpretation of “etching”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hard mask 32 and patterned photoresist mask 34 over the WSi layer 24 of Huang and to etch each of hard mask 32, the WSi layer 24, and the polysilicon layers 18/20/22, with the etching stopping at the top surface of the gate oxide 14 as shown in Huang Fig. 3, because Huang states that conventional photolithography is used to etch the gate electrode (supra) from the polysilicon layers 18, 20, 22, and WSi layer 24 down to the top surface of the gate oxide 14 and Yang teaches the conventional photolithography steps suitable for etching a gate electrode including WSi on polysilicon.  The etching stops at the top surface of the gate oxide 14 as shown in Huang Fig. 3. 
Thus Huang modified to use the conventional photolithography and etching process in Yang and the order of forming the source and drain regions before forming and patterning the polysilicon layer into the gate electrode, as suggested in Brigham (supra) results in features [9]-[12], as follows:
[9] forming a dielectric layer [TEOS oxide 32 of Yang used in Huang] on a top surface of the conductive layer [WSi layer of Huang 24 just as WSi layer 18 of Yang]; 
[10] forming a patterned protective layer [patterned photoresist 34 in Yang used in Huang] on a top surface of the dielectric layer 32, the patterned protective layer 34 covering a portion of the dielectric layer 32 and aligned with a region between the source region and the drain region [16/26/28 of Huang which is formed prior to forming the polysilicon layers that will be patterned into the gate electrode, as taught by Brigham (supra)]; and 
[11a] etching from the dielectric layer 32 [of Yang used in Huang] to expose the gate oxide layer 14 [of Huang] using the patterned protective layer 34 [of Yang used in Huang] as a mask, and
[11b] etching the first conductive silicon layer 18 or 20 [of Huang] and the second conductive silicon layer 20 or 22 [of Huang] into a first gate conductive silicon layer 18 or 20 [of Huang] and second gate conductive silicon layer 20 or 22 [of Huang], respectively, 
 …
[12] removing the patterned protective layer 34 [of Yang used in Huang] by etching to form the transistor gate 14/18/20/22 [of Huang] with the gate oxide layer 14 [of Huang] covering the source region and the drain region 16/26/28 [of Huang] [as shown in Fig. 3 of Huang].

And with regard to feature [11c],
[11c] wherein a roughness of side surfaces of the first gate conductive silicon layer and the second gate conductive silicon layer is greater than or equal to 3% and less than or equal to 10%, wherein the roughness of the side surfaces is (a-b)/a, where a represents the longest horizontal distance between the side surfaces, and b represents the shortest horizontal distance between the side surfaces,
Inasmuch as each of Huang and Fukushima (1) uses isolation oxides [19, 21 in Huang and 17, 41 in Fukushima (Fig. 16B)] and polysilicon layers [18, 20, 22 in Huang and 16, 18, 43 in Fukushima (Fig. 16B)], each having thickness ranges touching or overlapping those thickness ranges as in the Instant Application (supra), and (2) teaches the annealing step to reduce the isolation oxides in order to have the polysilicon layers be in electrical contact with each other, just as in the Instant Application, it is held, absent evidence to the contrary, that after etching the polysilicon layers 18/20/22 to form the gate electrode of the transistor, the roughness of the side surfaces of the recrystallized polysilicon layers 18/20/22 falls within the claimed range, as evidenced by the admissions in the Instant Application (Instant Specification: pp. 15-16, ¶ 91-93).  In other words, using the same process of forming the gate electrode (i.e. plural polysilicon layers separated by isolation oxide layers that are subsequently reduced/eliminated by annealing) would be expected to produce the same resulting roughness of the side surfaces after etching, since the control of the polysilicon grain growth by said isolation oxide layers is the means by which the reduced roughness is achieved.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
This is all of the features of claim 1. 

With regard to claim 2, Huang in view of Fukushima further teaches,
2. The method of claim 1, further comprising: 
[13] forming a second isolation oxide layer 21 on a top surface of the second polysilicon layer 20, the second isolation oxide layer 21 having a thickness that is greater than 0.1 nm and less than 1 nm [supra]; 
[14] forming a third polysilicon layer 22 on a top surface of the second isolation oxide layer 21, the second isolation oxide layer 21 separating the second polysilicon layer 20 from the third polysilicon layer 22 [supra]; and 
[15] doping the third polysilicon layer [as taught by Fukushima, supra], 
[16] wherein the doped third polysilicon layer 22 is recrystallized into a third conductive silicon layer during the annealing [supra], and 
[17] the thickness of the second isolation oxide layer 21 is reduced until an electric connection established between the third conductive silicon layer 22 and the second conductive silicon layer 20 [supra].  

Claim 3 reads,
3. The method of claim 2, further comprising: 
[18] forming a third isolation oxide layer on a top surface of the third polysilicon layer, the third isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm; 
[19] forming a fourth polysilicon layer on a top surface of the third isolation oxide layer, the third isolation oxide layer separating the third polysilicon layer from the fourth polysilicon layer; and 
[20] doping the fourth polysilicon layer, 
[21] wherein the doped fourth polysilicon layer is recrystallized to a fourth conductive silicon layer during the annealing, and 
[22] the thickness of the third isolation oxide layer is reduced until an electric connection is established between the fourth conductive silicon layer and the third conductive silicon layer.  
As explained above under claim 12 and equally applicable here, while Huang does not show an additional layer of isolation oxide (“native oxide”) other than the two shown, i.e. 19 and 21, or an additional polysilicon layer other than the three shown, i.e. 18, 20, and 22, Huang states that “Formation of alternating native silicon oxide and polysilicon layers can be repeated as needed to produce native oxide layer 21 and polysilicon layer 22” (col. 3, lines 16-18).  Therefore, Huang does not limit the number of polysilicon layers and intervening native oxide layers.  As such, the addition of a third isolation oxide and a fourth layer of polysilicon on the third polysilicon layer 22 would amount to obvious duplication of parts at the suggestion of Huang to use the number of layers “as needed” (id.).  The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it is incumbent upon Applicant to provide evidence that the addition of a third isolation oxide and fourth layer of polysilicon layer produce a new or unexpected result relative to the three-polysilicon-layer structure disclosed in Huang.

With regard to claim 4, Huang in view of Brigham, modified to use the conventional photolithography processing taught in Yang, as explained under claim 1 above, further teaches
4. (Currently Amended) The method of claim 1 
wherein 
[1] the side surfaces of the first gate conductive silicon layer 18 [of Huang] comprise a first side surface facing the source region and a second side surface facing the drain region [because the source and drain region 16/26/28 are formed before the gate electrode is formed as taught in Brigham], and 
[2] the side surfaces of the second gate conductive silicon layer 20 [of Huang] comprise a third side surface facing the source region and a fourth side surface facing the drain region [because the source and drain region 16/26/28 are formed before the gate electrode is formed as taught in Brigham].  

With regard to claims 5 and 9, 
5. (Original) The method of claim 1, wherein the first polysilicon layer 18 and the second polysilicon layer 20 have a thickness that is greater than or equal to 10 nm and less than or equal to 30 nm.  
9. (Currently Amended) The method of claim 1, wherein the first conductive silicon layer 18 and the second conductive silicon layer 20 have a thickness that is greater than or equal to 10 nm and less than or equal to 30 nm.  
See discussion under claims 14 and 15 above, which applies equally here. 

With regard to claim 7, Huang in view of Fukushima further teaches,
7. (Original) The method of claim 1, wherein the first polysilicon layer 18 and second polysilicon layer 20 are doped by an ion implantation process [as taught by Fukushima: e.g. ¶¶ 44, 66-72; Figs. 2D, 6B, 6C].  

With regard to claim 8, Huang further discloses,
8. (Original) The method of claim 1, wherein the first isolation oxide layer 19 is formed of a material comprising silicon dioxide [Huang: col. 3, line 6 and lines 25-26].  

Claim 17 reads,
17. (Previously Presented) The method of claim 1, wherein, after annealing the pre-gate structure, a reduced thickness of the first isolation oxide layer is larger than 0.
See discussion under claim 18, above, which is incorporated herein by reference, for the reasons for maintaining a non-zero thickness in the isolation layer of Huang, as taught in Fukushima.

Claim 19 reads,
19. (Currently Amended) The method of claim 1, 
[1] wherein doping the first polysilicon layer and second polysilicon layer comprises: doping the first polysilicon layer and second polysilicon layer with phosphorus, and 
[2a] wherein annealing the pre-gate structure comprises: 
[2b] annealing the pre-gate structure, 
[2c] wherein the transistor gate is an n-type transistor.  
See discussion under claim 20, above, which is incorporated herein by reference, for the reasons for implanting phosphorus into the polysilicon layers of Huang, as taught in Fukushima.

D. Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Brigham, Fukushima, and Yang, as applied to claim 1 above, and further in view of Lee.
Claim 3 reads,
3. (Original) The method of claim 2, further comprising: 
[18] forming a third isolation oxide layer on a top surface of the third polysilicon layer, the third isolation oxide layer having a thickness that is greater than 0.1 nm and less than 1 nm; 
[19] forming a fourth polysilicon layer on a top surface of the third isolation oxide layer, the third isolation oxide layer separating the third polysilicon layer from the fourth polysilicon layer; and 
[20] doping the fourth polysilicon layer, 
[21] wherein the doped fourth polysilicon layer is recrystallized to a fourth conductive silicon layer during the annealing, and 
[22] the thickness of the third isolation oxide layer is reduced until an electric connection is established between the fourth conductive silicon layer and the third conductive silicon layer.  
The prior art of Huang in view of Brigham, Fukushima, and Yang, as explained above, teaches each of the features of claim 1.  
As also explained above, Huang is believed to render the third isolation oxide layer and the fourth polysilicon layer obvious.  However, to the extent that Applicant were to provide evidence showing that the third isolation oxide layer and the fourth polysilicon layer produced an unexpected result over the three polysilicon layers and two isolation oxide layers of Huang, then this may be a difference between Huang and claim 3.
Lee, like Huang, discloses a transistor gate made from plural layers of polysilicon with interleaved isolation oxides layers.  Lee includes examples of (1) two polysilicon layers 520, 540 with one isolation oxide 530 (Lee: Fig. 2E, 5D; ¶¶ 52-56), (2) three polysilicon layers 310a, 310b, 310c separate by two isolation oxide layers 320a, 320b (Lee: Fig. 3; ¶¶ 40-42) and (3) four polysilicon layers 610a, 610b, 610c, 610d separated by three isolation oxide layer 620a, 620b, 620c (Lee: Fig. 6; ¶¶ 57-59).  Thus, Lee proves that using a fourth layer of polysilicon versus two or three is merely duplication of parts and a matter of design choice. 
Also like Huang, Lee patterns the polysilicon layers to form the gate electrode after all of the layers are formed (Lee: Figs. 4, 5A-5D).  Like Fukushima, Lee dopes the polysilicon layers by implantation prior to annealing (Lee: ¶ 20; Figs. 1, 4).  Also like Huang, Lee finds that dopant diffusion is impeded because the stacked layers of polysilicon control the grain size of the polysilicon to smaller than they would by comparison to a single layer of polysilicon thereby creating a long, tortuous path for dopant to follow (Lee: Fig. 7, ¶¶ 60-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the third isolation oxide and fourth layer of polysilicon on the polysilicon stack 18/20/22 in Huang because Lee proves that two, three, or four layers of polysilicon is known to be used for making a multi-layered polysilicon gate.  Again, see Harza (supra).  
This is all of the additional features of claim 3.

E. Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Brigham, Fukushima, and Yang, as applied to claim 1 above, and further in view of US 2009/0023257 (“Ramamurthy”).
Claim 6 reads,
6. (Original) The method of claim 1, further comprising: 
[1] etching the gate oxide layer to form a gate oxide that exposes a portion of a top surface of the source region apart from the transistor gate and a portion of a top surface of the drain region apart from the transistor gate; and 
[2] forming lateral spacers adhering to side surfaces of the transistor gate, 
[3] wherein the lateral spacers cover the exposed portion of the top surface of the source region, the exposed portion of the top surface of the drain region, and exposed portions of a top surface of the gate oxide.  
The prior art of Huang in view of Brigham, Fukushima, and Yang, as explained above, discloses each of the features of claim 1. 
Huang forms spacers 27 on the gate oxide layer 14 and—as explained above under claim 16—also forms spacers 32 meeting the meaning of the “third spacers” in the Instant Application. 
Huang does not etch the gate oxide layer 14 to expose a portion of each of the source and drain regions 16/26/28 apart from the transistor gate 14/18/20/22/24. 
Ramamurthy, like Huang, teaches a method of making a transistor 202 including a polysilicon gate conductor 204 (Ramamurthy: ¶ 18) on a gate oxide (shown beneath polysilicon gate conductor 204 in Fig. 2A) but not separately labeled.  As shown in Fig. 2A, the gate oxide has been etched to expose a portion of the top surface of the source 206 and drain 208 regions apart from the gate conductor 204 (Ramamurthy: ¶ 18).  Ramamurthy further forms first spacers (again, shown but not labeled in Fig. 2C) covering only the portion of the gate oxide exposed from the polysilicon gate conductor 204.  The gate oxide is removed from the surface of a portion the source 206 and drain 208 regions in order to form silicides to give reduced resistance contact to the source 206 and drain 208 regions (Ramamurthy: ¶ 27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to etch the gate oxide 14 in Huang apart from the transistor gate 18/20/22/24 and, correspondingly, to form the first spacers 27 of Huang to cover the remaining portion of the gate oxide 14 still covering the portion of the source/drain regions 16/26/28, as taught in Ramamurthy at Fig. 2C, in order to form silicide regions to the source/drain regions which reduces contact resistance, as taught in Ramamurthy (at ¶ 27).  Therefore, Ramamurthy may be seen as an improvement to Huang in this regard.  
Thus Huang modified according to Ramamurthy teaches the features of claim 6 as follows:
6. (Original) The method of claim 1, further comprising: 
[1] etching the gate oxide layer 14 [of Huang] to form a gate oxide 14 that exposes a portion of a top surface of the source region 16/26/28 [of Huang] apart from the transistor gate and a portion of a top surface of the drain region 16/26/28 [of Huang] apart from the transistor gate 18/20/22/24 [of Huang] [as shown in Fig. 2A of Ramamurthy]; and 
[2] forming lateral spacers 27 [of Huang] adhering to side surfaces of the transistor gate 18/20/22/24 [of Huang] [as shown in Huang and in Ramamurthy], 
[3] wherein the lateral spacers 27, 32 [of Huang] cover the exposed portion of the top surface of the source region 16/26/28 [of Huang] [as shown in Ramamurthy], the exposed portion of the top surface of the drain region 16/26/28 [of Huang] [as shown in Ramamurthy], and exposed portions of a top surface of the gate oxide 14[of Huang].  


IV. Response to Arguments
Applicant’s amendment to claims 19 and 20 in the Amendment filed 07/29/2022 and entered on 08/19/2022 render the rejection under 35 USC 112(a) moot.  Accordingly, the rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1, 10, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814